Citation Nr: 0318021	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-09 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome of the left wrist.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to service connection for right hand 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1971 to 
December 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The veteran testified at a hearing before a Decision Review 
Officer at the RO in December 2000.  A transcript of that 
hearing has been associated with the claims folders.

When the veteran's claims of entitlement to service 
connection were before the Board in September 2002, the case 
was remanded to the RO for additional development.  The case 
was returned to the Board in July 2003 for further appellate 
consideration.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's claims have been 
obtained.

2.  Carpal tunnel syndrome of the left wrist was not present 
in service, and current carpal tunnel syndrome of the left 
wrist is not etiologically related to the veteran's active 
service.

3.  Carpal tunnel syndrome of the right wrist was not present 
in service, and current carpal tunnel syndrome of the right 
wrist is not etiologically related to the veteran's active 
service.

4.  Right hand disability consisting of arthritis of the 
right index finger is etiologically related to the veteran's 
active service.


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of the left wrist was not incurred 
in or aggravated by active duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2002).

2.  Carpal tunnel syndrome of the right wrist was not 
incurred in or aggravated by active duty.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2002).

3.  Right hand disability consisting of arthritis of the 
right index finger was incurred during active duty.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are silent regarding 
any diagnosis, complaint or abnormal finding pertaining to 
his wrists.  An August 1973 treatment note from the Bamberg 
Army Health Clinic notes the veteran's complaint of a finger 
that did not close all the way.  X-rays revealed no fracture.  
On discharge examination in October 1973, the veteran's upper 
extremities were found to be normal.

Notes from the veteran's private physician reveal that he was 
referred due to pain in his left wrist.  An EMG showed 
significant abnormalities of the left median nerve across the 
carpal tunnel.  Records from Sturdy Memorial Hospital show 
that carpal tunnel release was performed on the veteran's 
left wrist in November 1987.  

A February 1991 note from the veteran's private physician 
shows that the veteran presented with complaints of right 
wrist pain and numbness up to the elbow.  He reported that it 
had been a longstanding problem.  Carpal tunnel release was 
performed on the veteran's right wrist in March 1991.  

An August 1992 note written while the veteran was undergoing 
VA inpatient treatment for substance dependence indicates 
that the veteran denied any active medical problems.

A mass was removed from the dorsum of the veteran's right 
wrist in October 1992.  

On VA examination in February 1993, the examiner noted that 
the veteran reported having fractured his left arm in service 
but had no current complaints due to that injury.  
Examination of the veteran's wrists revealed scars due to 
carpal tunnel syndrome surgery.  The impressions included 
status post bilateral carpal tunnel syndrome release with 
some weakness.

The veteran was hospitalized at a VA facility for 
detoxification in December 1993.  His history of carpal 
tunnel syndrome and removal of a mass in the right hand was 
noted.  Physical examination on admission revealed no 
abnormalities.

X-rays taken of the veteran's right hand in June 1994 
revealed multiple cystic changes of the carpal bones.  The 
scaphoid bone was fragmented, sclerotic and cystic, 
consistent with a previous nonunion.  

A June 1994 VA treatment note shows that the veteran had been 
treated with physical therapy for the residuals of trauma to 
the second digit of his right hand. 

The veteran submitted his claim of entitlement to service 
connection for bilateral carpal tunnel syndrome and arthritis 
of the right hand in June 1999.  

Private treatment records dated in October 1999 show that the 
veteran had been referred for right hand and wrist pain.  The 
veteran was noted to be status post bilateral carpal tunnel 
release.  The veteran reported that he was a machinist and 
that his job involved some heavy lifting.  A steroid 
injection was administered and a splint was provided for use 
during repetitive motion activities.  In February 2000 the 
veteran reported that his right hand and wrist remained 
symptomatic.  

A January 2000 vocational evaluation indicates that the 
veteran had worked as a machinist between the early 1970s and 
early 1990s.  The veteran performed carpentry work after he 
entered VA rehabilitation in the 1990s.

A primary care note from February 2000 shows that the veteran 
had some weakness of grip strength in his right hand.

A VA treatment note dated in February 2000 indicates that the 
veteran had been referred to the occupational therapy clinic 
by vocational rehabilitation to assess his right wrist.  
Bilateral carpal tunnel release was noted, and the veteran 
related that all of his carpal tunnel symptoms seemed to be 
resolved.  The provider also noted that a VA X-ray taken in 
December 1995 revealed a deformity at the second metacarpal 
phalangeal joint of the right hand.

The veteran underwent surgery on his right wrist in March 
2000.  The postoperative diagnosis was post-traumatic 
arthritis of the right wrist.  

An April 2000 private medical record shows the veteran's 
report of wrist and hand pain for some years.  Bilateral 
carpal tunnel release was noted.

At his December 2000 hearing, the veteran testified that he 
first became aware of problems with his wrists in 1994.  He 
maintained that prior to that time, he had self-medicated, 
being an addict since the time he was in the service.  He 
indicated that he had been involved in performing 
administrative work and driving vehicles in the service.  He 
was unable to identify the inception of his symptoms during 
his active service.  He stated that his health care providers 
had indicated that his carpal tunnel syndrome had developed 
over time.  He argued that the problems with his wrists and 
right hand would have been apparent sooner if he had not been 
self medicating.  He denied having any symptoms of carpal 
tunnel syndrome during service or for many years thereafter, 
but emphasized his belief that the absence of symptoms was 
due to his drug use.

A VA examination was conducted in January 2001.  The veteran 
indicated that he was disabled due to post-traumatic stress 
disorder and other problems and that he had last worked in 
December 1999.  The examiner noted that the veteran was not 
seen at sick call for any wrist problem during service.  He 
identified the first symptoms of a right wrist problem in 
1994.  He could not identify any injury to his wrist during 
service.  The diagnosis was severe osteoarthritis of the 
right wrist, status post surgery.  The examiner indicated 
that it was less than likely that the veteran's right wrist 
disability was related to his existing degenerative joint 
disease of the right index finger.  He pointed out that there 
was no documentation in the claims folder pertaining to a 
right wrist condition in service.  With regard to the 
veteran's right index finger, the examiner noted that the 
veteran had been seen in August 1973 complaining of limited 
motion of a finger.  He indicated that the veteran had 
limited motion on flexion and extension.  The diagnosis was 
severe degenerative joint disease of the right index finger 
with marked limitation of motion.  The examiner opined that 
the veteran's right index finger disability was as likely as 
not present while he was in the military.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In additions, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has determined that the evidence and information 
currently of record are sufficient to substantiate the 
veteran's claim for service connection for disability of the 
right index finger.  Therefore, no further development is 
required with respect to this claim.

With respect to the claims for service connection for carpal 
tunnel syndrome of each wrist, the Board notes that the VCAA 
and the implementing regulations were in effect when the 
veteran's case was most recently considered by the RO.  The 
record reflects that through the statement of the case and 
supplements thereto, correspondence from the RO to the 
veteran and the Board's September 2002 remand, the veteran 
has been informed of the requirements for the benefits sought 
on appeal, the evidence and information needed to 
substantiate the claims, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
and the assistance that VA would render in obtaining evidence 
on the veteran's behalf.  Therefore, the Board is satisfied 
that VA has complied with the notification requirements of 
the VCAA and the implementing regulations.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The veteran's service medical records and VA treatment 
records have been associated with the claims folders.  
Records from the Social Security Administration, consisting 
of VA and private treatment records, have been obtained and 
associated with the record.  Additional private treatment 
records identified by the veteran have also been obtained.  
The veteran has also been provided the opportunity to testify 
before a hearing officer at the RO.  Neither the veteran nor 
his representative has identified any other evidence or 
information which could be obtained to substantiate the 
claims decided herein.  The Board is also unaware of any such 
outstanding evidence or information.  Although the record 
does not include a VA medical opinion as to whether it is at 
least as likely as not that the carpal tunnel syndrome is 
etiologically related to service, as explained below, the 
Board has determined that further development to obtain such 
an opinion is not required in this case.  In sum, the Board 
is satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110.  

Service incurrence or aggravation of arthritis may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

i.  Service Connection for Carpal Tunnel Syndrome

With respect to the merits of the veteran's claim of 
entitlement to service connection for carpal tunnel syndrome 
of the left and right wrists, the Board notes that service 
medical records do not document any evidence of these claimed 
disabilities.  There is no record of any trauma to either 
wrist or arm, nor is there any record that the veteran 
complained of pertinent symptoms during service.  In fact, 
the veteran testified at his December 2000 hearing that he 
did not experience noticeable difficulty with his wrists 
until 1994.  Moreover, there is no medical evidence 
suggesting that either disability was present in service or 
until many years thereafter or suggesting that either 
disability is etiologically related to service.

The evidence of a nexus between the veteran's claimed 
disabilities and his military service is limited to the 
veteran's own statements.  This is not competent evidence 
since laypersons, such as the veteran, are not qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

With respect to whether further development is in order to 
obtain a VA medical opinion addressing the etiology of the 
claimed disabilities, the Board recognizes that the opinion 
rendered by the January 2001 VA examiner is not adequate for 
adjudication purposes because the examiner did not address 
whether it is at least as likely as not that the disability 
is etiologically related to service.  However, in a case such 
as this, where there is no medical or lay evidence suggesting 
the presence of either disability until many years after 
service, the veteran denies noticing any pertinent symptoms 
until more than 20 years after his discharge from service and 
there is no competent evidence suggesting that the current 
disabilities are related to an event, injury or disease in 
service, VA is not obligated to obtain a nexus opinion.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that no further development for 
a VA medical opinion is in order and that the preponderance 
of the evidence is against the veteran's claims.

ii.  Service Connection for Right Hand Disability

Having resolved all benefit of the doubt in favor of the 
veteran, the Board concludes that service connection is 
warranted for the veteran's right hand disability, that is, 
the arthritis in his right index finger.  In this regard, the 
Board notes that a complaint of pain in the finger was 
recorded in August 1973.  Although the veteran did not 
complain of problems with his right hand until 1994, the 
January 2001 VA examiner concluded, based on an examination 
and a review of the claims folder, that disability the 
veteran's right index finger had been present during his 
military service.  Accordingly, service connection is 
warranted for this disability.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for carpal tunnel syndrome 
of the left wrist is denied.

Entitlement to service connection for carpal tunnel syndrome 
of the right wrist is denied.

Entitlement to service connection for right hand disability 
consisting of arthritis of the right index finger is granted.


		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

